275 Wis. 562 (1957)
WISCONSIN POWER & LIGHT COMPANY, Appellant,
vs.
BERLIN LAUNDRY COMPANY, INC., Respondent.
Supreme Court of Wisconsin.
April 8, 1957.
May 7, 1957.
*563 For the appellant there was a brief by Schubring, Ryan, Petersen & Sutherland of Madison, and oral argument by William Ryan.
For the respondent there was a brief and oral argument by James L. McMonigal of Berlin.
FAIRCHILD, J.
In all respects the issues in this case are present in the Tanning Company Case, and are disposed of in accordance with the opinion in that case.
By the Court.Order affirmed in so far as it denied plaintiff's motion for summary judgment; order reversed in so far as it overruled plaintiff's demurrer to the counterclaim; cause remanded with directions to sustain the demurrer and for further proceedings according to law.